As filed with the Securities and Exchange Commission October 15, 2009 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SECURE LUGGAGE SOLUTIONS INC. Delaware 68-0677444 (State or Other Jurisdiction of (Primary Standard Industrial (IRS Employer Identification Organization) Classification Code) Number) 2375 East Camelback Road, 5th Floor Phoenix, Arizona 85016 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Donald G. Bauer 2375 East Camelback Road, 5th Floor Phoenix, Arizona 85016 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Thomas E. Stepp, Jr.
